1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Applicant's amendment of March 04, 2021 is acknowledged. It is noted that claim 1 is amended.
Specification
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 04, 2021 has been entered.
 			Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
5. 	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda [US7597569].
Claim 1, Okuda et al discloses a plug connection for electrically and mechanically coupling a pair of electrical conductors 20, 40, comprising 
a coupling [fig. 3] having a coupling housing 41 and a lever 45 with a locking element 54 [54=54a+54b], the lever 45 rotatably mounted at the coupling housing 41 orthogonally to a plug-in direction; a pin strip 25 [fig. 1] having a pin strip housing [body of 25] with a recess [concave between 30 and 31] receiving the locking element 54, the coupling housing 41 is arranged at least in sections on the pin strip housing in a form-fitting manner and the locking element 54 is arranged adjacent to the recess [concave between 30 and 31] in a pre-locking position of the lever 45, the locking element 54 is brought into an operative connection with the recess by rotation of the lever; and


    PNG
    media_image1.png
    978
    1327
    media_image1.png
    Greyscale

	Claim 2, Okuda et al discloses the plug connection of claim 1, wherein the lever is rotatable in a direction of a final locking position by the counter force.
 	Claim 3, Okuda et al discloses the plug connection of claim 2, wherein the lever is rotatable into the final locking position by the counter force.
 	Claim 4, Okuda et al discloses the plug connection of claim 2, wherein the lever is rotatable into the final locking position by the counter force and an engagement of the locking element in the recess.

 	Claim6, Okuda et al discloses the plug connection of claim 1, wherein the projection is arranged on the pin strip housing.
 	Claim 7, Okuda et al discloses the plug connection of claim 1, wherein the projection is rigid or flexible.
 	Claim 8, Okuda et al discloses the plug connection of claim 2, wherein the locking element is connected to the recess in a form-fitting manner in the final locking position.
 	Claim 9, Okuda et al discloses the plug connection of claim 8, wherein the coupling housing is locked on the pin strip housing in the final locking position.
 	Claim 10, Okuda et al discloses the plug connection of claim 2, wherein the locking element is connected to the recess in a force-fitting or frictional manner in the final locking position.
 	Claim 11, Okuda et al discloses the plug connection of claim 10, wherein the coupling housing is locked on the pin strip housing in the final locking position.
 	Claim 12, Okuda et al discloses the plug connection of claim 1, wherein the locking element is a tooth of a toothed gear segment.
 	Claim 13, Okuda et al discloses the plug connection of claim 1, wherein the recess is a tooth spacing of a toothed rod segment.
 	Claim 14, Okuda et al discloses the plug connection of claim 1, wherein, by rotating the lever into the pre-locking position, the coupling housing is spaced apart from the pin strip housing against the plug-in direction through interaction of the locking element and the recess.
 	Claim 15, Okuda et al discloses the plug connection of claim 5, further comprising another projection 54b arranged on the pin strip housing [body of 25] between the lever and the pin strip housing at a position distal from the rotation axis of the lever 45, the projection 54a contacting the another projection to generate the counter force.
. 		
6.	Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
		conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tulsidas Patel can be reached on 571-272--2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831